Citation Nr: 1811252	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-33 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as the result of in-service exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carolyn Colley, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1961 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In August 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The Board has recharacterized the Veteran's claim from entitlement to service connection for hypertensive vascular disease to entitlement to service connection for coronary artery disease, as requested by the Veteran in January 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam era.

2. The Veteran has a current diagnosis of coronary artery disease. 


CONCLUSION OF LAW

The Veteran's coronary artery disease is presumed to have to have been incurred as a result of active duty service. 38 U.S.C. §§ 1110, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(6), 3.309(e) (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to service connection for coronary artery disease on the basis that it was caused by herbicide exposure during active duty service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, the Veteran must have one of the diseases enumerated in 38 C.F.R § 3.309(e).  Ischemic heart disease, which includes coronary artery, is so enumerated.  Id.  

The Veteran has attended numerous medical examinations related to heart disease.  The evidence of record indicates that the Veteran carries current diagnoses appeal of coronary artery disease and ischemic heart disease.  See, e.g., Private Treatment Records June 2007, Oct. 2012, Nov. 2012, Feb. 2014.  

Since the Veteran carries a diagnosis of coronary artery disease, in order to establish service connection, he need only show that he served within the Republic of Vietnam during the Vietnam era.  The evidence of record shows the Veteran's service involved duty in Vietnam during the Vietnam era, and as such, in the May 2014 Statement of the Case, VA conceded the Veteran's exposure to herbicide agents during his active duty service.  Thus, the necessary criteria for entitlement to service connection based upon in-service herbicide agent exposure are met.

Accordingly, the Board concludes that grant of service connection for coronary artery disease is warranted.  


ORDER

Entitlement to service connection for coronary artery disease, to include as the result of in-service exposure to herbicide agents, is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


